UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                        No. 00-60188
                                      Summary Calendar



FRANK A. GRIESER,
                                                                          Petitioner-Appellant,

                                              versus

COMMISSIONER OF INTERNAL REVENUE,
                                                                         Respondent-Appellee.



              Appeal from the Decision of the United States Tax Court

                                        (No. 15242-99)

                                        August 29, 2000
Before POLITZ, HIGGINBOTHAM, and DeMOSS, Circuit Judges.
POLITZ, Circuit Judge:*
       Frank A. Grieser appeals the decision of the Tax Court dismissing his
petition for relief and imposing a penalty under 26 U.S.C. § 6673. We affirm.


                                          Background


   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.
      Grieser failed to file tax returns for the years 1993 through 1996. On June
16, 1999 the Commissioner of the Internal Revenue Service notified Grieser of
deficiencies under 26 U.S.C. § 6212(b), and additions to tax under §§ 6651(a) and
6644 for failure to file. Grieser responded by filing with the IRS and Tax Court a
writing entitled “Affidavit/Petition to Quash Notice of Deficiency for Lack of In
Personam Jurisdiction” which he asked be deemed a “timely response” to the
notices of deficiency.
      The Commissioner moved to dismiss the petition for failure to state a claim
and sought sanctions for a frivolous filing. The Tax Court directed Grieser to file
an amended petition detailing his challenge to the IRS notices. Instead, Grieser
sought to withdraw his petition without prejudice. This motion was denied, and the
Tax Court dismissed Grieser’s petition and imposed a $2000 penalty for a frivolous
filing. Grieser timely appealed to this court.
                                     Analysis
      Tax Court Rule 34(b) requires that a filing with the Tax Court challenging
actions by the Commissioner of the IRS must set forth clear and concise
assignments of error, including a statement of facts upon which the claimed errors
are based. Under Rule 34(a) failure to satisfy these mandatory requirements is
grounds for dismissal.
      Even a cursory reading of Grieser’s “Affidavit/Petition” and subsequent
filing persuades beyond peradventure that the Tax Court did not err in dismissing
his filing with prejudice. Grieser offered neither an assignment of errors nor any
allegations of fact in ostensible support of any assignment of errors. Rather,

                                         2
Grieser maintains that he is not subject to the Internal Revenue Code because he
is “one of the sovereign American People” and not subject to any income tax
imposed by the Congress. He further contends that he has not filed tax returns for
the years involved because he is not one of the “persons liable for paying income
tax” and that he cannot be compelled to sign a Form 1040 because such would
violate his Fifth Amendment right against self-incrimination.
       We have heretofore rejected such contentions as frivolous in Parker v.
Commissioner, IRS1 and now do so again, affirming the Tax Court dismissal
herein.
       We likewise affirm the penalty imposed by the Tax Court. Section 6673 of
the Tax Code authorizes the imposition of damages against a taxpayer who
institutes frivolous proceedings. We have held that such an assessment by the Tax
Court will be reversed only for an abuse of discretion.2 Grieser evidenced no
interest “in disputing the merits of either the deficiencies in income taxes or the
additions to the tax . . . . Rather, the record demonstrates that petitioner regards this
case as a vehicle to protest the tax laws of this country and espouse his own
misguided views.”3 The Tax Court viewed his petition as consisting “solely of tax
protestor rhetoric and legalistic gibberish.”4 We fully agree.



   1
    117 F.3d 785 (5th Cir 1999).
   2
    Sandoval v. Commissioner, IRS, 898 F.2d 455 (5th Cir. 1990).
   3
    Grieser v. Commissioner, IRS, T.C. No. 15242-99 (Dec. 1, 1999) (unpublished).
   4
    Id.

                                            3
      The judgment of the Tax Court is in all respects AFFIRMED. Grieser is cast
for all costs of this appeal.




                                       4